TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00265-CR




Juan Gonzales, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-2004-201033, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due June 6, 2005.  A portion of the record was
timely filed.  The remainder of the record has not been tendered for filing and the responsible
reporter did not respond to the Court’s overdue notice.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter’s record no later than August 29, 2005.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered August 10, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish